Bell, C. J.
For the defendant it is insisted that a married woman who is in a given case entitled to sue in her own name, must declare as a married woman, alleging in her declaration the right she has to maintain the action without joining her husband as plaintiff.
There is now a large class of cases, where by statute a married woman may maixxtain actions in her own name; as,
(1) Where the husband has deserted his wife, and remained absent for the space of three months, without making provision for her support and maintenance.
(2) When any cause is in existence which is, or which, if it continues to exist for a longer period, will be cause of divorce, and the wife is the injured party.
(3) If any woman, being the wife of an alien, or of a citizexx of another State, shall have resided in this State for the term of six months successively, separate from her husband. Rev. Stat., ch. 149, secs. 1-4.
*136(4) Where it is agreed before marriage that the wife shall hold any or all her estate to her sole and separate use, free from the control, &c., of her husband.
(5) Where property is granted to a married woman to hold to her own use, &c., as above. Stat. 1846, ch. 326, secs. 1, 2.
In the first three cases the provision of the law is, that such married woman may always sue or be sued in her own name, as if she were sole and unmarried. Rev. Stat., ch. 149, sec. 3. In the two last, such married women may sue and be sued, as if they were unmarried, upon any contract- made with them, or any wrong done to them, in respect to such property. Stat. 1846, ch. 326, sec. 4. Under this section it has been well held, as we think, in the eases of Bailey v. Pearson, 29 N. H. 77, Albin v. Lord, 30 N. H. 202, and in cases elsewhere, there cited, that this provision applies only to the cases especially provided for in the two preceding sections, to contracts made with, or wrongs done to such married women in respect to the property by them held to their separate use, free from the control or interference of their husbands.
The limited policy of these statutes is carried out to the fullest extent by the statute of July 4, 1860 (Laws 2248), by which it is provided that every married woman shall bold to her own use, free from the interference or control of her husband, all property inherited by, bequeathed, given, or conveyed to her, provided such conveyance, gift, or bequest, is not occasioned by any payment or pledge of the property of the husband; and any married woman, holding property to her sole and separate use, free from the interference or control of her husband, may sue and be sued in her own name, as though sole, in all matters pertaining to said property, and upon all debts contracted by her before her marriage.
The present action was commenced before the last statute took effect on the first of August, 1860, and is not affected by it.
In all these cases, married -women may sue as if they were unmarried. They are consequently not bound to state their causes of action differently from unmarried women. Upon general principles, then, the party who is sued by a married woman as a feme sole, in a case where she has no such right, must take advantage of the defect, that is, of her neglect to join her husband as plaintiff) in the mode prescribed by the law; and that we understand to be well settled. It must be done by plea in abatement. Stor. Pl. 84; 1 Chitt. Pl. 437; Gould Pl. 247; Com. Dig., Pleader, 2 A, 1; Abatement, E, 6; F, 2, 7; Co. Litt. 132, b; Milner v. Milnes, 3 D. & E. 631.
And for this there was good reason, even at common law, for the wife had a right to sue as a feme sole, where her husband was in exile, or had abjured the realm, or was an alien enemy, and out of the realm. Com. Dig., Abatement, F, 2.
If, then, a party is sued by a married woman as if sole, he must plead in abatement her coverture, otherwise he will be held to have admitted her right to sue alone, and to have waived any exception on that account, and no question can be afterward made on that point.
But the plaintiff is nevertheless bound to set forth on the face of her declaration a good cause of action in herself; and if, by any *137inadvertence, she should show only a good cause of action in her husband or some other person, there can be no doubt that the defendant may demur, and will be entitled to judgment; and cases may be supposed where, if the declaration showed a cause of action in husband and wife jointly, and that the husband was living and within the jurisdiction, a demurrer would lie.
As no plea in abatement was filed in this case, no exception can be taken to the regularity of the proceedings, and the first exception must be overruled. Upon the face of the proceedings a good cause of action was shown in the plaintiff', and no allegation appeared to the contrary, except as to her right of property. The only question which could arise upon the trial was, whether the evidence introduced by the plaintiff supported her ’ claim. If the proof showed the property to be hers, it was no cause of nonsuit, nor for ordering a verdict for the defendant, that the declaration ought to have been different. Defects in a declaration, where they appear upon its face, must be taken advantage of by demurrer, or, in some cases, by motion in arrest of judgment, but not by motion for a nonsuit or verdict.
The second exception was, that the court declined to instruct the jury that the plaintiff must show that she held the property in question by a conveyance, or bequest to be held to her sole and separate use, free from the interference or control of her husband; that if she held the property by a title which did not give her the right so to hold it against her husband, she could not maintain the action in her own name alone. But the defendant, as has been said, by omitting to plead in abatement, has admitted the plaintiff’s ability to sue alone, and her right to maintain this action without her husband, if she can prove that the property replevied belongs to her, as she alleges; and it is now settled here by a series of decisions, sustained by the general course of legislation in the State, that the ancient rules of the common law respecting the relative rights of husband and wife as to her property, had been much modified prior to 1860, when, as we have seen, the right of the husband to his wife’s property, whether absolute or marital, was substantially abolished.
“ By the policy of the old law,” says Sawyer, J., in Hall v. Young, 37 N. H. 145, “ personal chattels in possession, which belonged to the wife at the time of the marriage, or which fell to her afterward, became instantly the absolute property of the husband, while her ehoses in action became his, only by his asserting title to them, and reducing them to possession. In this State, the right of the husband is regarded as a marital right, to be enforced by him, or waived at his pleasure. If waived, the property, whether it consists of personal chattels, money, or ehoses in action, remains the property of the wife.” There was here no evidence of any claim of the husband, or any attempt to reduce any of the property held by the wife to his possession. Her title to it was consequently perfect, and we are unable to perceive any reason why her right should not be a good foundation for a recovery, where her right to bring the action alone is not regularly brought in question.
"We have examined the charge given to the jury instead of that *138requested by the defendant, and it includes no case which is not sustained by the decision last cited.
As to the steer purchased with the money hired of Hicks, we are unable to discover any ground upon which it could be reasonably held to be the property of the hushand, in the absence of any claim or attempt to reduce it to his possession. It was not bought by him, nor with his money, nor with money to which he had any present right, and he had not claimed it, nor interfered with it.
As there must be judgment on the verdict, we are requested .to consider the question of costs, but we regard that point as definitely settled by the case of Brown v. Smith, 1 N. H. 36, where it was said, “ In replevin the party instituting the suit, is not alone the actor, nor in the present case the sole prevailing party, the defendant is entitled to damages and costs on the issues found in his favor, as well as the plaintiff on the others.” Costs maybe taxed, therefore, for both parties, and if a set-off' is asked, execution will issue only for the balance.